On behalf of the
Government and people of Thailand, I extend warmest
congratulations to Mr. Amara Essy of Côte d’Ivoire on
his election as President of the General Assembly at its
forty-ninth session. I am confident that he will provide
the General Assembly with the leadership to guide the
session to a successful conclusion.
I should also like to pay tribute to Ambassador
Insanally, the General Assembly’s President at its
forty-eighth session. My delegation very much
appreciates his untiring and effective leadership and his
dedication to the work of this body. Under his
presidency, the General Assembly had an eventful year,
and its role was enhanced in ways which were beneficial
to the Organization.
Thailand joins the rest of the international
community in congratulating the Government and people
of South Africa on having established a united,
democratic and non-racial country. They have shown us
that compromise is possible and that even the most
long-standing and bitter of conflicts can be resolved
peacefully. This achievement is due entirely to the
exceptional vision, courage and pragmatism of the
country’s leaders - in particular, President Nelson
Mandela and Executive Deputy President F.W. de Klerk.
Tribute must also be paid to the United Nations, and in
particular to the Special Committee against Apartheid, for
its contributions to the positive changes in South Africa.
There is another bright spot giving all of us hope for
a more peaceful world. Since the Thai Government has
long supported the Middle East peace process, the
18


termination of the state of war between Jordan and Israel,
announced in Washington in July this year, following last
year’s historic agreement between Israel and the PLO, gives
all of us reason to rejoice. We hope that it will lead to
further agreements on "other tracks" acceptable to all
parties concerned, so that a durable peace in the Middle
East may finally be achieved.
We also welcome the positive developments
concerning the nuclear issue on the Korean Peninsula and
hope that dialogue and negotiation between the parties
concerned will eventually result in that part of the world
enjoying lasting peace and stability.
However, in spite of the promising outlook for
international peace and security, there remain political and
military conflicts of both global and regional magnitude.
It is therefore imperative that countries continue unfailing
efforts to secure a stable and peaceful international
environment. As a first step in this direction, the
international community could support and cooperate in
efforts towards comprehensive reform and total
revitalization of the United Nations to enable the
Organization to meet the new challenges of today’s world
and to assist Members efficiently in their peaceful
endeavours.
Thailand pledges its continued support for the
Secretary-General’s proposals in "An Agenda for Peace".
These constitute an innovative and practical framework for
the maintenance of international peace and security and
deserve serious consideration by all Member States.
In South-East Asia, realizing the need to ensure a
secure and peaceful international environment, the
Association of South-East Asian Nations (ASEAN) took the
lead in promoting political and security dialogues and
consultations in the Asia-Pacific region by initiating the
establishment of the ASEAN Regional Forum (ARF).
Designed to be a high-level consultative forum on political
and security matters, the ARF held its first meeting in
Bangkok on 25 July 1994, after the twenty-seventh ASEAN
ministerial meeting. Nineteen ministers from countries in
the Asia-Pacific region and from the European Union
attended this historic meeting to discuss political and
security cooperation issues, such as the latest developments
on regional situations, and decided to carry out some
practical confidence-building measures applicable to the
Asia-Pacific region.
As Chairman of the first ARF meeting, Thailand is
pleased with the results of the meeting and its
achievements. In particular, Thailand is grateful for the
kind cooperation it received from all countries concerned.
Since the success of this first meeting, the ARF has
become a viable forum for the promotion of trust as well
as political and security cooperation within the
Asia-Pacific region. The ARF has also demonstrated its
potential to make substantive contributions towards the
United Nations efforts at preventive diplomacy and at
maintaining international peace and security.
In other words, the ARF got off to a good start.
Thailand is fully aware that the first meeting of the ARF
in Bangkok was only the beginning. For this reason,
Thailand views the inter-sessional activities at various
levels among officials from ARF countries as necessary
for the ARF’s continued success. These activities could
help the ARF find its future direction and enable it to
become more efficient and productive.
Political and military security are but one aspect of
the bigger picture facing us. As we search for a new
international order based on a common set of principles
and values, we need to change our way of thinking. We
also need a new culture of development cooperation and
new definitions of the notions of security and
development.
The winds of change have begun to sweep across the
globe. We are now witnessing the creation of major
landmarks of international consensus-building. In 1992,
the Rio de Janeiro Earth Summit set a new stage for
global partnership on the environment and sustainable
development. Last year (in Vienna), the World
Conference on Human Rights was held, producing a
world programme of action. Last month in Cairo we
witnessed the International Conference on Population and
Development. Next year in Copenhagen, the World
Summit for Social Development will be held. This
Summit will serve as a bridge between this year’s
Conference on Population and Development in Cairo and
next year’s Fourth World Conference on Women in
Beijing. It also presents a unique opportunity for the
international community to respond, on a global level, to
urgent human and social concerns that place people at the
centre of the development process.
The Thai Government accords special importance to
social development. In light of this, we have established
a social cabinet dedicated to formulating policies and
finding solutions to a number of pressing social problems.
We have also organized a joint committee comprising
members of the private sector and of Government and
19


chaired by the Prime Minister. Its mandate is to oversee
efforts to alleviate the social problems that beset a growing
economy, such as those being experienced by my country
and others in the region.
Thailand has participated and will continue to
participate actively in all global deliberations. These
conferences create new paradigms of international conduct
which give rise to the various comprehensive global plans
of action. They have also started the new process of
redefining the notions of security and development.
Security in this final decade of the twentieth century
goes well beyond the familiar concepts of old. It must
involve people - how they live and how they exercise their
choices. It should be security with a human face, because
it must deal directly with political, economic, environmental
and social aspects of our lives in a comprehensive manner.
Development, as pointed out by the Secretary-General,
must be seen in its five interlinked dimensions: with peace
as the foundation; the economy as the engine of progress;
the environment as a basis for sustainability; justice as a
pillar of society; and democracy as good governance. My
country shares these perceptions and supports their premises
as envisioned by the Secretary-General.
It is with this awareness that Thailand approaches its
work on the international agenda for development. Such an
agenda should reflect and indeed promote self-reliance as
well as interdependence among Member States. There is
no doubt that development is primarily a national
responsibility. Yet, it is also a shared responsibility of the
international community. It is our firm belief that the
development effort of any State in today’s world must be
supported by a conducive international environment, based
on free and fair trading practices. The completion of the
Uruguay Round and the creation of the World Trade
Organization now hold out the prospect of providing
significant benefits to the world economy.
A United Nations agenda for development should not
be given any less importance than the agenda for peace.
These two intertwined issues must be the core of any effort
to strengthen the role and activities of the United Nations
as we approach the next century.
Together with the "An Agenda for Peace", "An agenda
for development" should serve as an instrument for the
coordination of activities within the United Nations, as well
as between the United Nations and the Bretton Woods
institutions, and other non-governmental organizations. It
should be an instrument to create unity of purpose, at
both the policy and operational levels, within the
Organization. The United Nations cannot be a strong
force for peace unless it is also a strong force for
development.
The United Nations remains humanity’s best hope
for creating a more desirable world - a world with a
conscience, a world which recognizes that humans
everywhere, young or old, strong or weak, are at the
centre of our communal and individual efforts. To this
end, I should like to reaffirm Thailand’s commitment to
this vision, which cannot be fulfilled without the active
participation of Member States. Thailand will do its part
in contributing to this end. We hope that other countries
will also chip in with their fair share of contributions. A
world united by this vision and this unity of purpose will
surely be a better place for us all and, more important, for
our children and grandchildren.
